Title: From George Washington to Thomas Johnson, 3 September 1777
From: Washington, George
To: Johnson, Thomas



Sir
Wilmington [Del.] Septr 3d 1777

The late Resolution of Congress for sending Genl Smallwood and Colo. Gist from this Army, to arrange and command the Militia of Maryland, now called to the Feild, and the frequent applications I had, before the arrival of those Gentn at this place, to send Officers to the Eastern Shore to take the direction of the Militia assembling there, give me reason to beleive, that the regulations, in this line, are not so good, as either you, or I wish them to be; and, that there is a want of Officers in that part of the State, or at least of a Head, to conduct Matters properly, and in the best manner that circumstances will admit.
Under this persuasion, If you have not already appointed a General Officer—or have no particular Gentleman in view for the purpose, I would beg leave to mention John Cadwalader, Esqre, for your consideration. This Gentleman I know to be a judicious—valuable Officer, and I have often regretted, that he did not hold a high command in the Army of the States. If you should entertain the same Opinion of him, and there is no Objection to appointing him, I am satisfied he would render essential services at the Head of the Eastern Shore Militia, if he will accept the command, which I am inclined to think would be the case.
Before Colo. Gist went on this business on Monday, on account of the Applications I have mentioned, and not knowing, who the Militia Officers were on the Eastern Shore, I wrote to Mr Cadwalader and requested his Good Offices and exertions in assembling and arranging the Militia, which, I find, have been employed with great assiduity; and if Arms could have been procured, that he would have collected a respectable body of Men. My interfering in this matter was the result of necessity—I thought the situation of our Affairs required it, and I trust I shall have your excuse upon the Occasion. I would also observe, If Mr Cadwalader is appointed, Colo. Gist’s services there may be dispensed with, and he may join his Regiment again.
I sincerely congratulate you on our late success at the Northward in

raising the seige of Fort Schuyler, and obliging the Enemy to go off with great precipitation, leaving their Tents—provisions & Ammunition, and with the loss of Several prisoners & Deserters & Four Royals. I have the Honor to be with great respect Sir Your Most Obedt sert

Go: Washington

